Citation Nr: 1813850	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-14 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a gastric ulcer.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board previously remanded this matter in August 2014 and September 2015.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) with recurrent major depressive disorder was granted in a May 2016 rating decision by the RO.  This constitutes a complete grant of the benefit sought and the issue is no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Board notes that there are treatment records identified in the record that have not been associated with the claims file.  The Veteran asserts that he underwent gastric surgery in 1973 for a perforated duodenal ulcer at the Menorah Medical Center.  The Veteran submitted a completed VA 21-4142 Authorization for Release of Information in January 2013.  Subsequent to this submission, the Veteran submitted a statement in January 2013 that Menorah would not keep his records past 10 years, so that they would not have his surgery records.  Nonetheless, the RO continued to develop the Veteran's claim and search for these records in February 2013.  Menorah Medical Center sent a reply in March 2013 requesting additional information.  In a January 2014 VA Form 21-0820, the RO determined that phone numbers for Menorah Medical Center were no longer in service.  In the April 2014 VA Form 9, the Veteran reiterated that he had surgery in 1973, but that the medical facility where the surgery took place was no longer a working facility and records had been misplaced or lost in transfer.  In the February 2018 Appellate's Brief, the Veteran's representative acknowledged that attempts to retrieve records from the Menorah Medical Center had failed.  However, there had been no confirmation that these records no longer existed.  In addition, the Veteran's representative provided a phone number that currently worked in order for the RO to contact Menorah Medical Center.  

Thus, as it appears that there are treatment records pertinent to the issue on appeal that have not been associated with the claims file, on remand, these records should be obtained and associated with the claims file prior to any further adjudication.  Further, if additional records are located, then a new VA opinion should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA or private treatment records.  Request that the Veteran assist with locating these files, if possible.  Specifically, contact the Menorah Medical Center using the phone number provided by the Veteran's representative in the February 2018 Appellate's Brief, and determine if they have any records associated with the Veteran, to include gastric surgery records from 1973.  After obtaining any additional necessary authorization from the Veteran, the RO should document all attempts made to locate these files.  A written statement of these results, including if there are no records available, should be provided to the Veteran and his representative.

2. If additional records are located pertinent to the Veteran's gastric ulcer claim, then forward the claims file, including the new records, and a copy of this remand to the December 2015 VA examiner for an addendum opinion.  If the December 2015 VA examiner is not available, then forward the information to an appropriate substitute.  The examiner is then asked to address the following:

Whether it is at least as likely as not (a 50 percent probability or more) that any currently manifested gastric condition is related to the Veteran's October 1968 complaints of stomach problems during his active duty service.

The examiner should specifically address the Veteran's in-service symptoms of stomach problems, his statements regarding continuity of symptomatology, and ongoing treatment for this condition.

The examiner must explain the rationale for all opinions given, citing to supporting factual data and medical literature as deemed appropriate.  If the examiner cannot provide an opinion without resort to mere speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

3. Thereafter, the RO should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided a supplemental statement of the case and be given an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




